                                                                                                                     i

                                     UNITED STATES, DISTRICT COU~T
                                                                                                                     I
                                  EASTERN DISTRICT OF NORTH CAROLINA
                                           EASTERN DIVISION                                                          I
·-·----.     -- ---------

           UNITED STATES OF .AMERICA,_
                                                   NO. 4:20-CV-44(0)
                            --------------·· - - - - - - - - - - - - · · · - - - --
                                                          )
                                                                                      · - -·---·---------- .
                                                                                                                    _J
                                                                                                                     (
                          Plaintiff, ·                     )                                                         I
                                                                                                                     I
                                                           )                                                         I
                                                                                                                     I
                            v.                             )       CONSENT ORDER FOR
                                                           )       ENTRY OF JUDGMENT
                                                                                                                     I    I
           MARSHA BENITA POWELL,                           )
                         Defendant.                        )                                                         i'

                  The United States of America, Plaintiff, by .and through the United States

           Attorney for the Eastern District of North Carolina, and Marsha Benita Powell, ,

           Defendant, pro se, hereby stipulate and agree to entry of judgment in this action.

                  On March 5, 2020, Plaintiff filed a Complaint in this action. [D.E. 1].                      On

           March 20, 2020, Defendant filed an Answer, in which she admitted to all allegations

           made by Plaintiff. "[D.E. 5]. All parties hereby agree to entry of ju·dgment in this action. ·

                  IT IS ORDERED that judgment is entered in favor of the Plaintiff against the

           Defendant in the amount of $25,596.00 with judgment interest to be set at the current

       judgment rate.

                  The Clerk of United States District Court is DIRECTED to prepare and enter

       judgment in this case as Ordered above.

                 This the _l!__ day of _M_a....
                                           y _ _ __,, 2020.



                                                  JAifs C. DEVER Ill
                                                  United States District Judge


       CONSENTED TO:



                                                               1




               Case 4:20-cv-00044-D Document 9 Filed 05/29/20 Page 1 of 2
Plaintiff



                                                           .   .
                                        ~~=-=-=c.:..,.lh.=.=C:.=;e- - ---------- -·--·- ------ .. ·- - - ·-----·
                                              J. PRINCE
                                        Attorney for Plaintiff
                                        Assistant United States Attorney
                                        150 Fayetteville Street, Suite 2100
                                        Raleigh, NC 27601
                                        Telephone: (919) 856-4530
                                        Facsimile: (919) 856-4821
                                        Email: Asia.Prince@usdoj.gov
                                        N.C. Bar#48019


Defendant

       I hereby agree to entry of judgment against me based upon the terms listed in
this Consent--_ Order for Entry of J ~ u
                                       ent.d g m -_                   .

            {Yl~
                                 -      -   ~HA BENITA POWELL, prose

Date:   ~ ~6rcU'c,U)                                       I




                                            2




    Case 4:20-cv-00044-D Document 9 Filed 05/29/20 Page 2 of 2
